Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00704-CV

                                Russell J.G. AMSBERRY,
                                         Appellant

                                             v.

                                  Alejandra SALAZAR,
                                        Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-17196
                       Honorable Angelica Jimenez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee recover her costs of appeal from appellant.

      SIGNED December 12, 2018.


                                              _____________________________
                                              Marialyn Barnard, Justice